Citation Nr: 0612178	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-15 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1950 to May 
1953.  His is a recipient of the Combat Action Ribbon.  This 
case came before the Board of Veterans' Appeals (Board) on 
appeal rating decisions of the Lincoln, Nebraska, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

When the case was most recently before the Board in November 
2003, the veteran's claims for service connection for post-
traumatic stress disorder, low back disability, and bilateral 
knee disability were remanded for further action by the 
originating agency.  While the case was in remand status, the 
issue of entitlement to service connection for low back 
disability was resolved by a July 2004 rating decision 
granting service connection for low back disability.  In 
addition, while the veteran also perfected an appeal of a 
denial of service connection for gastrointestinal disability, 
to include acid reflux, in November 2005, he withdrew his 
appeal on this issue and the issue of entitlement to service 
connection for post-traumatic stress disorder.  The case has 
been returned to the Board for further appellate action with 
respect to the remaining issue of entitlement to service 
connection for bilateral knee disability.


FINDING OF FACT

A chronic disorder of either knee was not present in service 
or manifested until years following the veteran's separation 
from active duty, and the veteran's current bilateral knee 
disability is not etiologically related to service.  


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of either knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112(West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).

The appellant's claim was initially adjudicated before the 
enactment of the VCAA.  The record reflects that the 
originating agency provided the appellant with the notice 
required under the VCAA, to include notice that he submit any 
pertinent evidence in his possession, by letters mailed in 
March 2004 and April 2005.
Although the appellant has not been provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the veteran's 
bilateral knee disability.  Consequently, no disability 
rating or effective date will be assigned, so the failure to 
provide notice with respect to those elements of the claim 
was no more than harmless error.

The record also reflects that the veteran has been afforded 
appropriate VA examinations and the originating agency has 
obtained the veteran's service medical records, post-service 
treatment records, and records from the Social Security 
Administration.  

Neither the veteran nor his attorney has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war and manifests arthritis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran's contentions with respect to the claim for 
service connection for bilateral knee disability are not 
entirely clear.  When he filed his initial claim for service 
connection for knee disability in April 1998, he specified 
that he was claiming service connection for disability of his 
right knee.  When he was afforded a VA examination in May 
2002 in response to his claim, he specified that he was 
claiming service connection for left knee disability 
resulting from an injury sustained when he slipped on a 
ladder and banged his left knee into a boiler.  In connection 
with a VA examination in May 2004, he reported that he had 
been having occasional symptoms in both knees since the 
incident in service.  

The service medical records do not reflect this incident or 
otherwise document the presence of a disorder of either knee.  
The veteran acknowledges that he did not receive treatment 
for either knee in service.  The report of examination for 
discharge in May 1953 shows that the veteran's knees were 
found to be normal on clinical evaluation.  

The veteran did not mention disability of either knee when he 
initially filed a claim for service connection in February 
1956.  As noted above, his initial claim for service 
connection for knee disability was received in April 1998.  
Although the record contains extensive medical records 
pertaining to post-service treatment and evaluation of the 
veteran prior to 2001, those records are entirely negative 
for evidence of a disorder of either knee.  The earliest 
medical evidence of a disorder of either knee is a VA 
outpatient record dated in April 2001, which shows that the 
veteran gave a three-day history of left knee swelling and 
denied any history of knee trauma.

The only medical evidence somewhat supportive of the 
veteran's claim is the report of a VA examination in May 
2002.  At that examination, the veteran described the alleged 
incident in which his left knee jammed into a boiler.  The 
examiner noted that this injury was not noted in service 
medical records but based upon the history reported by the 
veteran the examiner believed that the veteran's current left 
knee disorder could be related to service trauma.  As noted 
above, the history reported by the veteran has not been 
entirely consistent.  Moreover, the history provided by the 
veteran in 2002 was provided for compensation purposes 
approximately 50 years after the incident in question.  In 
any event, the opinion provided by the veteran is essentially 
speculative in nature.  The Court has held that medical 
opinions that are speculative, general, or inconclusive in 
nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

On the other hand, a VA physician who examined the veteran 
and reviewed the veteran's claims folders in May 2004 has 
opined that it is less likely than not that the current 
disability of either of the veteran's knees is etiologically 
related to the alleged service trauma.  He supported this 
conclusion by noting that the currently disabilities of the 
veteran's knees were consistent with wear and tear over the 
years and the veteran's age and were inconsistent with the 
service crush injury described by the veteran.  The Board has 
found this opinion to be persuasive. 

Although the record also contains the veteran's statements 
linking his bilateral knee disability to service, this is not 
competent evidence of the alleged nexus since laypersons, 
such as the veteran, are not qualified to render an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for a bilateral knee 
disability is denied.




____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


